
	
		I
		112th CONGRESS
		1st Session
		H. R. 987
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Sarbanes (for
			 himself, Mr. Connolly of Virginia,
			 Ms. Norton,
			 Mr. Gallegly, and
			 Mr. Lynch) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend section 5542 of title 5, United States Code, to
		  provide that any hours worked by Federal firefighters under a qualified
		  trade-of-time arrangement shall be excluded for purposes of determinations
		  relating to overtime pay.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Firefighter Flexibility and
			 Fairness Act.
		2.Treatment of hours
			 worked under a qualified trade-of-time arrangementSection
			 5542 of title 5, United States Code, is amended by adding at the end the
			 following:
			
				(g)(1)Notwithstanding any
				other provision of this section, any hours worked by a firefighter under a
				qualified trade-of-time arrangement shall be disregarded for purposes of any
				determination relating to eligibility for, or the amount of, any overtime pay
				under this section.
					(2)For purposes of this section—
						(A)the term qualified trade-of-time
				arrangement means an arrangement under which 2 firefighters who are
				employed by the same agency agree, solely at their option and with the approval
				of their employing agency, to substitute for one another during scheduled work
				hours in the performance of work in the same capacity; and
						(B)the term firefighter has
				the meaning given such term by sections 8331(21) and 8401(14),
				respectively.
						.
		
